In this case an information, based on sections 6119, 6120, and 6121, C.S. 1921, was filed in the county court of Oklahoma county. To this information a demurrer was interposed, and the same was by the judgment of the court sustained. The state appealed from this judgment. March 29, 1927, the following motion to dismiss the appeal was filed: "Come now C.H. Ruth and J.K. Wright, county attorney of Oklahoma county, Oklahoma, attorneys of record herein for the state of Oklahoma, plaintiff in error, and move the court to dismiss the appeal on the part of the state of Oklahoma against C.C. Childers, defendant in error, from a judgment of the county court of Oklahoma county, Oklahoma. C.H. Ruth, J.K. Wright, County Attorney of Oklahoma *Page 386 
County, at the Request of C.H. Ruth." It is therefore ordered and adjudged that the motion to dismiss the appeal be sustained.